                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 HEATHER M.H.,

                        Plaintiff,                   ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
         v.

 NANCY A. BERRYHILL,
                                                      Case No. 2:16-cv-01056-JNP-BCW
                        Defendant.
                                                      Judge Jill N. Parrish


       On April 29, 2019, Magistrate Judge Brooke C. Wells issued a Report and

Recommendation that this court deny plaintiff Heather M.H.’s motion to remand. [Docket 29]. The

Report and Recommendation advised Heather M.H.. that a failure to object within 14 days of

service could result in a waiver of objections upon review by this court. She did not file an

objection within the 14-day time limit.

       Heather M.H.’s failure to object waived any argument that the Report and

Recommendation was in error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996). The court need not apply this waiver rule as a procedural bar if “the interests of

justice so dictate.” Id. (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)). The

court has reviewed the Report and Recommendation and its conclusion that Heather M.H. has

waived her arguments for a remand by failing to assert them in a timely manner. The court

concludes that the Report and Recommendation is not clearly erroneous and finds that the interests

of justice do not warrant deviation from the waiver rule. The court, therefore, ADOPTS IN FULL

the Report and Recommendation.

       Accordingly, the court ORDERS as follows:
1. The Report and Recommendation [Docket 29] is ADOPTED IN FULL.

2. The court DENIES plaintiff Heather M.H.’s motion to remand. [Docket 25].

SO ORDERED May 29, 2019.

                                   BY THE COURT:



                                   ______________________________________
                                   JILL N. PARRISH
                                   United States District Judge




                                         2
